DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Adjakple et al. (US 2020/0267753, relying on the provisional applications 62/501,397 and 62/410,049) in view of Wei et al. (US 2018/0288631, relying on the .
Regarding Claim 1, Adjakple teaches a method for transmitting data ([0004] the grant of resources stipulates how data from one or more nodes can be sent uplink in the network), comprising:
receiving, by a terminal device ([0207] UE), a plurality of granted uplink resources ([0207] The network may allocate resource grants to UE which are numerology specific (FIG. 42) or non-numerology specific (FIG. 43)), wherein different granted uplink resources correspond to different numerologies ([0207] The network may allocate resource grants to UE which are numerology specific (FIG. 42); [0211] resource grants are numerology specific (i.e. data from different PHY numerologies are allocated different resource grant. Each PHY numerology may be allocated more than one resource grant in one TTI or time interval X, for e.g. as a function of the data flows, services, applications or network slices mapped to the numerology. In an exemplary embodiment, the UE may be configured with resources defined for a specific numerology), the terminal device has a plurality of logical channels ([0208] the gNB may configure the UE with a resource grant that can be used for the transmission of uplink data from more than one logical channel), and each of the logical channels corresponds to at least one numerology ([0132] the UE is configured first (phase 1) with the potential mappings between the configured logical channel, and the numerologies and/or TTIs through RRC signaling … For each logical channel, the UE uses the configuration from gNB to identify which numerologies and/or TTIs are allowed by the gNB and which ones are not allowed by the gNB); and

wherein the plurality of logical channels comprise a first logical channel and a second logical channel ([0245] allocate resources for all the data that is available for transmission on the logical channel (i.e., first logical channel) before meeting the PBR of the lower priority logical channel (i.e., second logical channel)), the first logical channel corresponds to a plurality of numerologies ([0132] the UE may be explicitly configured with the numerologies and/or TTIs allowed for each logical channel, in uplink, in 
allocating, with precedence over the second logical channel, a granted uplink resource to the first logical channel according to the plurality of numerologies ([0132] the UE may be explicitly configured with the numerologies and/or TTIs allowed for each logical channel) corresponding to the first logical channel in a case that a priority of the first logical channel is higher than a priority of the second logical channel ([0245] If the PBR of a logical channel is set to "infinity", the MAC entity shall allocate resources for all the 
	However, Adjakple does not teach wherein the allocating a granted uplink resource to the first logical channel according to the plurality of numerologies corresponding to the first logical channel comprises: allocating the granted uplink resource to the first logical channel according to a priority order of the plurality of numerologies corresponding to the first logical channel; wherein the plurality of numerologies comprise a first numerology and a second numerology, and the allocating the granted uplink resource to the first logical channel according to a priority order of the plurality of numerologies corresponding to the first logical channel comprises: allocating, by the terminal device, a granted uplink resource corresponding to the first numerology which takes precedence from the plurality of granted uplink resources, to the first logical channel in a case that a priority of the first numerology is higher than a priority of the second numerology; wherein the allocating the granted uplink resource to the first logical channel according to a priority order of the plurality of numerologies corresponding to the first logical channel further comprises: allocating, by the terminal device, a remaining granted uplink resource of the first logical channel from a granted uplink resource corresponding to the second numerology in a case that the granted 
	In an analogous art, Wei teaches wherein the allocating a granted uplink resource to the first logical channel according to the plurality of numerologies corresponding to the first logical channel comprises: allocating the granted uplink resource to the first logical channel according to a priority order of the plurality of numerologies corresponding to the first logical channel ([0052] FIG. 7 is a diagram showing an LCP operation with priority token usage according to one implementation of the present application. … As shown in FIG. 7, the token usage for each isolated token bucket has a priority. The priority can be configured by the base station (e.g., gNB) explicitly, or decided by the UE itself implicitly. For example, the UE may decide the priority for each isolated token bucket based on numerology and running applications. When there is any SDU ready for transmission, the UE may use tokens based on the priority assignments (e.g., from the token bucket with the highest priority to the token bucket with the lowest priority));
wherein the plurality of numerologies comprise a first numerology and a second numerology ([0032] Although the present application describes that a logical channel may be configured with two numerologies (e.g., TTIs), implementations of the present application are not limited to two numerologies per logical channel), and
the allocating the granted uplink resource to the first logical channel according to a priority order of the plurality of numerologies corresponding to the first logical channel comprises: allocating, by the terminal device, a granted uplink resource corresponding to the first numerology which takes precedence from the plurality of granted uplink UE may decide the priority for each isolated token bucket based on numerology and running applications. When there is any SDU ready for transmission, the UE may use tokens based on the priority assignments (e.g., from the token bucket with the highest priority to the token bucket with the lowest priority)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wei’s method with Adjakple’s method so that the physical layer of a UE in the NR wireless networks provides more flexibility to support multiple numerologies for diverse use cases (e.g., eMBB, mMTC, URLLC). Since the UE may perform several applications simultaneously in a NR wireless network, with each application generating data for transmission with different QoS requirements and different TTIs, it is desirable for a single media access control (MAC) layer to support one or more numerologies, and a radio bearer/logical channel that can be mapped to multiple numerologies (e.g., TTI durations) (Wei [0003]).
	The combination of Adjakple and Wei does not teach wherein the allocating the granted uplink resource to the first logical channel according to a priority order of the plurality of numerologies corresponding to the first logical channel further comprises: allocating, by the terminal device, a remaining granted uplink resource of the first logical 
	In an analogous art, He teaches wherein the allocating the granted uplink resource to the first logical channel according to a priority order of the plurality of numerologies corresponding to the first logical channel further comprises: allocating, by the terminal device, a remaining granted uplink resource of the first logical channel from a granted uplink resource corresponding to the second numerology in a case that the granted uplink resource corresponding to the first numerology in the plurality of granted uplink resources cannot meet a priority bit rate (PBR) of the first logical channel ([0018] Aspects of the present disclosure provide techniques that allow the UE to share resources more efficiently among different services and applications when it is configured with multiple numerologies. Particularly, features of the present disclosure focus on configuration of the PBR and BSD parameters that may be adapted for 5G NR systems. In some aspects, with respect to configuring the parameters associated with the LCP, the network entity (e.g., base station) may be configured to set the PBR and BSD parameter values. The PBR and BSD parameters values may be set by the network such that the sum of the parameters (e.g., PBR and BSD) for individual numerologies may equal the total configured for the logical channel (referred herein as the “total PBR” and “total BSD”). For example, in some examples, RRC may configure a total PBR of rLCH for a logical channel, which is mapped to numerology 1 and 2 (e.g., first numerology and second numerology). Further, the sub-PBR configured for 1 and r2, respectively. In such situations, rLCH may then equal r1+ r2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined He’s method with Adjakple’s method so that it enhances the LCP procedures that enables UEs to share resources more efficiently among different services and applications when the UE is configured with multiple numerologies (He [0007]).

Regarding Claim 7, the combination of Adjakple and Wei, specifically Adjakple teaches wherein each of the logical channels corresponds to a set of logical channel priority parameters, and the set of logical channel priority parameters comprises: a PBR, a Bucket Size Duration (BSD) and a priority ([0095] for each logical channel, a priority where an increasing priority value indicates a lower priority level, a prioritisedBitRate that sets the Prioritized Bit Rate (PBR), and a bucketSizeDuration that sets the Bucket Size Duration (BSD)).

	Regarding Claim 8, the claim is interpreted and rejected for the same reason as set forth in Claim 1, in addition to the claimed an input interface, a processor and a memory, wherein the memory is configured to store programs which, when executed by the processor, cause the processor to (Adjakple [0404] any or all of the apparatuses, systems, methods and processes described herein may be embodied in the form of computer executable instructions (e.g., program code) stored on a computer-readable storage medium which instructions, when executed by a processor, such as processors 

	Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 7.

	Regarding Claim 15, the combination of Adjakple and Loehr, specifically Adjakple teaches a non-transitory computer readable storage medium, wherein the non-transitory computer readable storage medium stores one or more programs, the one or more programs comprises instructions which, when executed by a portable electronic device comprising a plurality of applications ([0159] other configured/installed application information), cause the portable electronic device to perform the method of claim 1 ([0404] any or all of the apparatuses, systems, methods and processes described herein may be embodied in the form of computer executable instructions (e.g., program code) stored on a computer-readable storage medium which instructions, when executed by a processor, such as processors 118 or 91, cause the processor to perform and/or implement the systems, methods and processes described herein. Specifically, any of the steps, operations or functions described herein may be implemented in the form of such computer executable instructions, executing on the processor of an apparatus or computing system configured for wireless and/or wired network communications).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao et al. (US 2019/0342893) teaches method for data packet transmission with resource utilization threshold.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413